DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Amendment, filed 11/20/2020 has been entered. Claims 1-17 remain pending in the Application.

Response to Arguments
Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection set forth in the previous Office Action. The objection and 112(b) rejection are withdrawn.

Applicant’s arguments with respect to the prior art rejections of claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1 and 11, Applicant argues that the cited reference fails to teach the newly amended limitation “a plurality of USB connectors, each of the USB connectors being capable of externally matching a tire pressure sensor.” However, the newly cited Page et al US 20030217254 discloses a multi-device programming system having multiple USB connectors to program multiple devices (see figure 9, multi-device programmer 909 having a plurality of USB sockets 911, see para 0102, the multi-device programmer 909 preferably includes the functionality of the USB hub 905 and sockets 911 for holding the devices 907 to be programmed). Further, the previously cited Wagner US see figure 1a, connector 15a-d, In order to connect it e.g. to the tire pressure sensor 1, the programming device 20 can also be connected via typical interfaces, e.g. USB interfaces, to the contact pins 15a-15d). Therefore, it would have been obvious for a person with ordinary skill in the art to combine the teachings of Page and Wagner to provide a plurality of USB connectors capable of externally matching a tire pressure sensor to program multiple sensors. The motivation for doing so is to simultaneous programming of multiple tire pressure sensors thus increase the efficiency of the programming routine. Accordingly, the claim rejections have been modify to address the newly amended limitation as noted. Please see below for the detailed rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al US publication US 20150015387, in view of Page et al US publication US 20030217254, in view of Wagner US publication US 20160176248, and in view of Yu et al US publication US 20150239308.

Regarding claim 1, McIntyre teaches a burning tool of a tire pressure sensor (see figure 4), comprising: 
a carrier (configuration tools 18) which having: 
a programming connector (TPMS sensor programming communication link 42); 
IC module including processing unit 40, memory 38 and computer communication link 36), comprising: 
a memory unit storing at least one communication protocol 10relative to a vehicle model (memory 38, see para 0032, a computer-readable memory device 38 for storing… TPM sensor program software, also see para 0024, the program software may include a single piece of code or multiple pieces of code. Such software or pieces of code can include communication protocols); 
a communication unit capable of externally receiving the communication protocol and storing it into the memory unit (computer communicating link 36, see para 0046-0047, transmitting the selected program software to a configuration tool. In one example, the computer generates a physical or wireless connection 34 with a configuration tool 18… The program software received by the by configuration tool 18 is recorded and stored, albeit temporarily, in a memory device, such as computer-readable memory device 38); and 
a processing unit electrically connected to the memory unit, the communication unit and the programming connector, while the programming connector is in connection with the tire pressure sensor, the processing unit reads the communication protocol stored in the memory unit or the communication unit, and thereafter burns it into the tire pressure sensor (processing unit 40, see para 0048, communicating the selected program software to a TPM sensor. This may include transfer of communication protocols or operating instructions to the TPM sensor).
But, McIntyre fails to teach a plurality of connectors for programming multiple tire pressure sensors.
However, Page teaches a multi-device programming system having multiple USB connectors  to program multiple devices (see figure 9, multi-device programmer 909 having a plurality of USB sockets 911, see para 0102, the multi-device programmer 909 preferably includes the functionality of the USB hub 905 and sockets 911 for holding the devices 907 to be programmed).

The motivation for doing so is to provide multiple programming connectors thus allow simultaneous programming of multiple tire pressure sensors.
The combination of McIntyre and Page fails to teach each of the programming connector is a USB connector capable of externally matching a tire pressure sensor.
However, Wagner teaches a TPMS programming connector including a USB connector capable of externally matching a tire pressure sensor (see figure 1a, connector 15a-d, In order to connect it e.g. to the tire pressure sensor 1, the programming device 20 can also be connected via typical interfaces, e.g. USB interfaces, to the contact pins 15a-15d).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the tire pressure sensor programming system of McIntyre and incorporate the USB connector capable of matching a tire pressure sensor as the programming connectors.
The motivation for doing so is to provide fast and easy programming of the tire pressure monitor system through a conventional USB connector.
The combination of McIntyre, Page and Wagner fails to teach a power supply module disposed in the carrier to supply power to the IC module.
However, Yu teaches a power supply module disposed in a carrier of a tire pressure sensor programming tool to supply power to an IC module of the programming tool (see figure 2, power source 20, see para 0023, a power source 20 adapted to provide with burning tool with the necessary working electricity).

The motivation for doing so is to provide self-powering capability for the programming tool and avoid depending on an external power.

Regarding claim 2, McIntyre further teaches the communication unit transmits an operation message outwardly, and the operation message comprises a sensor model information, a product inventory information, a consumer information, a car registration information, a repair manufacturer information or a time information (see para 0034-0035, initiating communication, downloading information, uploading information, and/or otherwise, with the computer 20… it is possible to download and upload TPM sensor information, such as TPM sensor identification information, or other information).

Regarding claim 3, McIntyre further teaches the communication unit is connected to a computer, a mobile device, a workstation or a cloud server to upload or download the operation message (see para 0034, initiating communication, downloading information, uploading information, and/or otherwise, with the computer 20).

Regarding claim 4, McIntyre further teaches the operation message is transmitted via wireless communication (see para 0037, the computer 20 further includes a wireless hub communication link 62 for forming a physical or wireless connection 34).

see para 0034, the configuration tool 18 further includes a user interface 44… computer button 50 for initiating communication, downloading information, uploading information, and/or otherwise, with the computer 20).

Regarding claim 6, McIntyre further teaches the operation interface is a touch panel or a button (see para 0034, the configuration tool 18 further includes a user interface 44… computer button 50 for initiating communication, downloading information, uploading information, and/or otherwise, with the computer 20).

Regarding claim 7, Mcintyre further teaches a display unit disposed on the carrier and displaying an operating status of the USB connector, the power supply module or the IC module (see para 0034, the user interface 44 comprises display screen 46, also see para 0047, information pertaining to the program software, such as vehicle and/or software identification information is displayed on a display screen 46).

Regarding claim 8, McIntyre further teaches a display unit disposed on the carrier and displaying the operating status of the operation interface (see para 0034, the user interface 44 may also include a keyboard either connected, integrated or generated on the display screen 46).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al US publication US 20150015387, in view of Page et al US publication US 20030217254 and in view of Wagner US publication US 20160176248.

Regarding claim 11, McIntyre teaches a burning tool of a tire pressure sensor (see figure 4), comprising: 
a carrier (configuration tools 18) which having: 
a programming connector (TPMS sensor programming communication link 42); 
an IC module (IC module including processing unit 40, memory 38 and computer communication link 36), comprising: 
a memory unit storing at least one communication protocol relative to a vehicle model (memory 38, see para 0032, a computer-readable memory device 38 for storing… TPM sensor program software, also see para 0024, the program software may include a single piece of code or multiple pieces of code. Such software or pieces of code can include communication protocols); and 
a processing unit electrically connected to the memory unit 15and the programming connector, while the programming connector is in connection with the tire pressure sensor, the processing unit reads the communication protocol stored in the memory unit, and thereafter burns it into the tire pressure sensor (processing unit 40, see para 0048, communicating the selected program software to a TPM sensor. This may include transfer of communication protocols or operating instructions to the TPM sensor); and 
a transmission port electrically connected with the IC module and 20capable of connecting with an external device (computer communicating link 36 connecting with a computer 20); 
wherein while the IC module is connected with and operated by the external device, the processing unit is controllable to burn the communication protocol (see para 0023, the configuration tool 18 itself may be programmed through the computer 20… to communicate or operate in a suitable manner for communication with a TPM sensor 12).

However, Page teaches a multi-device programming system having multiple USB connectors (see figure 9, multi-device programmer 909 having a plurality of USB sockets 911, see para 0102, the multi-device programmer 909 preferably includes the functionality of the USB hub 905 and sockets 911 for holding the devices 907 to be programmed).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the tire pressure monitor system of McIntyre and further incorporate multiple connectors.
The motivation for doing so is to provide multiple programming connectors thus allow simultaneous programming of multiple tire pressure sensors.
The combination of McIntyre and Page fails to teach each of the programming connectors is a USB connector capable of externally matching a tire pressure sensor.
However, Wagner teaches a TPMS programming connector including at least one USB connector capable of externally matching a tire pressure sensor (see figure 1a, connector 15a-d, In order to connect it e.g. to the tire pressure sensor 1, the programming device 20 can also be connected via typical interfaces, e.g. USB interfaces, to the contact pins 15a-15d).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the tire pressure sensor programming system of McIntyre and incorporate the USB connector capable of matching a tire pressure sensor as the programming connectors.
The motivation for doing so is to provide fast and easy programming of the tire pressure monitor system through a conventional USB connector.

see para 0034-0035, initiating communication, downloading information, uploading information, and/or otherwise, with the computer 20… it is possible to download and upload TPM sensor information, such as TPM sensor identification information, or other information).

Regarding claim 13, McIntyre further teaches the communication unit is connected to a computer, a mobile device, a workstation or a cloud server to upload or download the operation message (see para 0034, initiating communication, downloading information, uploading information, and/or otherwise, with the computer 20).

Regarding claim 14, McIntyre further teaches a display unit disposed on the carrier and displaying an operating status of the USB connector or the IC module (see para 0034, the user interface 44 comprises display screen 46, also see para 0047, information pertaining to the program software, such as vehicle and/or software identification information is displayed on a display screen 46).

Regarding claim 15, McIntyre further teaches the carrier is a hand-held tool, a transmission line or an external box (see para 0010, a hand-held configuration tool adapted to communicate with a tire pressure monitoring sensor of a tire pressure monitoring system of a vehicle is provided).

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of prior arts as applied to claims above, and further in view of Chuang US publication US 20200092128.

Regarding claim 9, the combination of McIntyre, Page, Wagner and Yu teaches all the features with respect to claim 1 as outlined above.
But, the combination of McIntyre, Page, Wagner and Yu fails to teach the tire 25pressure sensor communicates with the burning tool through UART interface, 14I-squared-C interface, SPI interface or CAN bus interface.
However, Chuang teaches a tire pressure sensor communicating using a CAN bus interface (see figure 2 shows a tire pressure monitor 1311 communicating through a CAN bus 110, see para 0019, a tire pressure monitoring system 1311 (TPMS)).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the tire pressure programming tool of McIntyre and further incorporate any particular communication interface such as CAN bus interface.
The motivation for doing so is to communicate with the tire pressure sensor using the CAN bus interface already present in many automotive systems.

Regarding claim 10, the combination of McIntyre, Page, Wagner and Yu teaches all the features with respect to claim 1 as outlined above.
But, the combination of McIntyre, Page, Wagner and Yu fails to teach each of the USB connector is a USB Type-A port, a USB Type-B port, a USB-C port, a Mini-USB port or a Micro-USB port.
see para 0019, the second connecting port 230 is the USB Type-A port (e.g., USB 3.0 Type-A port) or the USB Type-C port (e.g., USB 3.0 Type-C port)).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the tire pressure programming tool of McIntyre with the USB interface of Wagner and further incorporate any type of USB port such as USB type-A or USB type-C.
The motivation for doing so is to make the programming tool compatible with different types of USB ports depending on the specific application of the system. 

Regarding claims 16-17, please refer to the rejection of claims 9-10 since the claimed subject matter is substantially similar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185